MEMORANDUM OPINION
                                         No. 04-11-00346-CR

                                         Arturo RAMIREZ,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 100542
                           Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: July 13, 2011

DISMISSED FOR WANT OF JURISDICTION

           A “Certificate of Notice of Appeal” filed by the Bexar County Clerk indicates trial cause

number 100542 was “closed pre indictment.” However, on May 13, 2011, appellant filed a pro

se “Notice of Appeal From a Negotiated Plea.”            Because there is no appealable order or

judgment in this case, it appears this court has no matter over which to exercise jurisdiction.

Accordingly, on May 25, 2011, this court issued an order directing appellant to show cause in

writing no later than June 9, 2011 why this appeal should not be dismissed for want of
                                                                                  04-11-00346-CR


jurisdiction. Our order informed appellant that if no response was received by June 9, 2011, this

appeal would be dismissed for lack of jurisdiction. No response has been filed. Therefore, this

appeal is dismissed.

                                                    PER CURIAM

Do not publish




                                              -2-